Case 1:18-cv-00125-HG-RT Document 83 Filed 08/19/20 Page 1 of 3   PageID #: 1043




 Alan Alexander Beck
 Law Office of Alan Beck
 2692 Harcourt Drive
 San Diego, CA 92123
 (619) 905-9105
 Hawaii Bar No. 9145
 Alan.alexander.beck@gmail.com

 Stephen D. Stamboulieh
 Stamboulieh Law, PLLC
 P.O. Box 4008
 Madison, MS 39130
 (601) 852-3440
 stephen@sdslaw.us
 MS Bar No. 102784
 *Admitted Pro Hac Vice

 Attorneys for Plaintiff
 ANDREW NAMIKI ROBERTS

                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII

 ANDREW NAMIKI ROBERTS             ) Civil Action No. 1:18-cv-00125-HG-KSC
                                   )
                                   )      PLAINTIFF’S NOTICE OF
        Plaintiff,                 )      SUPPLEMENTAL AUTHORITIES;
                                   )      CERTIFICATE OF SERVICE
 v.                                )
                                   )
 RUSSELL SUZUKI, in his Official )
 Capacity as the Attorney General  )
 of the State of Hawaii and AL     )      JUDGE: Hon. Helen Gillmor
 CUMMINGS in his Official Capacity )      TRIAL: Vacated
 as the State Sheriff Division     )
 Administrator                     )
                                   )
 Defendants.                       )
 _______________________________)
                                       1
Case 1:18-cv-00125-HG-RT Document 83 Filed 08/19/20 Page 2 of 3           PageID #: 1044




          PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITIES

          Comes now, Andrew Namiki Roberts (“Plaintiff”), by and through counsel of

 record, and files this, his Notice of Supplemental Authorities pursuant to LR7.6, and

 states as follows:

          On August 14, 2020, the Ninth Circuit Court of Appeals decided Duncan v.

 Becerra, No. 19-55376, 2020 U.S. App. LEXIS 25836 (9th Cir. Aug. 14, 2020)

 applying strict scrutiny and declaring California’s ban on large capacity magazines

 unconstitutional under the Second Amendment. Plaintiff cites to Duncan for the

 following propositions:

 1. “If a law regulating arms adversely affects a law-abiding citizen's right of defense

    of hearth and home, that law strikes at the core Second Amendment right.” Id.

    at 34.

 2. “a law that bans possession of a commonly used arm for self-defense — with no

    meaningful exception for law-abiding citizens — likely imposes a substantial

    burden on the Second Amendment.” Id. at 49.

 3. “If a far-reaching law restricting arms contains no meaningful exceptions for law-

    abiding citizens who use them for self-defense, it invites strict scrutiny”. Id. at

    59.

                Respectfully submitted, this the 19th day of August 2020.

          /s/ Alan Beck
          Alan Alexander Beck
                                           2
Case 1:18-cv-00125-HG-RT Document 83 Filed 08/19/20 Page 3 of 3   PageID #: 1045




       /s/ Stephen D. Stamboulieh
       Stephen D. Stamboulieh
       Stamboulieh Law, PLLC
       *Admitted Pro Hac Vice




                                       3
